Exhibit 10.2

AMENDMENT NO. 3 TO THE
SECOND AMENDED AND RESTATED ADVISORY SERVICES AGREEMENT

AMENDMENT NO. 3 to the SECOND AMENDED AND RESTATED ADVISORY SERVICES AGREEMENT,
dated as of June 12, 2006, among SECURITY CAPITAL CORPORATION, a Delaware
corporation (“Security Capital”), and CAPITAL PARTNERS, INC., a Connecticut
corporation (“Capital Partners”). Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Advisory Services
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Security Capital and Capital Partners entered into that certain Second
Amended and Restated Advisory Services Agreement, dated as of December 23, 2005,
and effective as of January 1, 2006, as amended by Amendment No. 1 and Amendment
No. 2 (as amended, the “Advisory Services Agreement”), pursuant to which Capital
Partners has agreed, among other things, to continue, from and after January 1,
2006, to provide advisory services to Security Capital and its subsidiaries in
the areas of investments, general administration, corporate development,
strategic planning, stockholder relations, financial matters and general
business policy;

WHEREAS, Security Capital is engaged in a formal sale process for the Sale of
Security Capital in an effort to maximize stockholder value by seeking for its
stockholders the highest price reasonably attainable for Security Capital; and

WHEREAS, pursuant to the Advisory Services Agreement, the Board of Directors of
Security Capital (the “Board”) has assigned Capital Partners, and its President
and Chief Executive Officer, the responsibility to manage the formal sale
process; and

WHEREAS, pursuant to the Advisory Services Agreement, in certain circumstances,
upon the consummation of a Sale of Security Capital, Security Capital is
required to pay to Capital Partners an Incentive Sales Bonus; and

WHEREAS, the Compensation Committee of the Board, the Audit Committee of the
Board and the full Board, a majority of the members of which are independent
directors, have unanimously determined, after considering all of the facts and
circumstances, that the Advisory Services Agreement should be amended to
(i) clarify that the calculation of the Per Share Consideration includes the
aggregate dollar value per share to be paid to Security Capital’s stockholders
in connection with the Sale of Security Capital (without regard to any amount
placed in escrow or used to satisfy indemnification claims) and the aggregate
dollar value per share of the special cash dividend to be paid on June 28, 2006
to the holders of record at the close of business on June 14, 2006 of Security
Capital’s Class A Common Stock and Common Stock (which dividend will be paid
principally from the net proceeds of Security Capital’s sale of its 91.52% (on a
fully diluted basis) interest in Primrose) (the “Primrose Dividend”), and
(ii) terminate the Advisory Services Agreement on the consummation of the Sale
of Security Capital, and that such amendment is consistent with Board’s original
intent to incentivize Capital Partners to achieve for the stockholders of
Security Capital the highest Per Share Consideration


--------------------------------------------------------------------------------




(for the sale of Security Capital as a whole) reasonably obtainable, and is in
the best interests of Security Capital and all of its stockholders; and

WHEREAS, Security Capital and Capital Partners desire to amend the Advisory
Services Agreement to reflect such matters.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree, intending to be legally bound, to amend the Advisory
Services Agreement, as follows:

1.             Section 2(b) of the Advisory Services Agreement is hereby deleted
in its entirety and replaced with the following:

(b)         Notwithstanding anything in this Agreement to the contrary, this
Agreement shall automatically terminate on the consummation of the Sale of
Security Capital; provided that Capital Partners’ right to receive any remaining
portion of the Fee and the Incentive Sales Bonus shall survive such termination.

2.             Section 8(d) of the Advisory Services Agreement is hereby deleted
in its entirety and replaced with the following:

(d)         “Per Share Consideration” means (A) the aggregate dollar value to be
received by Security Capital’s stockholders in respect of each share of Class A
common stock of Security Capital owned by such stockholders in connection with a
Sale of Security Capital (without regard to any amount placed in escrow or used
to satisfy indemnification claims) plus (B) the Primrose Dividend.

3.             Except as expressly set forth herein, this amendment to the
Advisory Services Agreement shall not by implication or otherwise alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Advisory Services Agreement, all of which shall
remain in full force and effect. This amendment may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument. This amendment shall be governed by and construed
in accordance with the laws of the State of Connecticut.

[Signature Page Follows]

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be duly
executed as of the date first above written.

SECURITY CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

Name:

William R. Schlueter

 

 

Title:

Senior Vice President, CFO, Assistant

 

 

 

Secretary and Treasurer

 

 

 

 

 

 

CAPITAL PARTNERS, INC.

 

 

 

 

 

 

By:

/s/ Brian D. Fitzgerald

 

 

Name:

Brian D. Fitzgerald

 

 

Title:

President

 

 

 

 

 

 


--------------------------------------------------------------------------------